DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendment filed 01/25/2022 is accepted and entered. 
Applicant’s arguments, see Remarks pages 7-9, filed 01/25/2022, with respect to the rejection(s) of claim(s) 48/50 under USC 102 / USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boynton/Dewey as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48, 49, and 51-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitations “a tissue site on the patient” and “couple the wound drape to a patient’s epidermis”. It is unclear if these are the same or different patients, and “the patient” lacks antecedent basis since it comes before “a patient”. For the purpose of compact prosecution, it is interpreted that these limitations refer to the same patient. Claims 49 and 51-65 are also rejected based on their dependency on Claim 48.
Claims 60 and 62 recite the limitation “a tissue site on the patient”. It is unclear if this is the same “a tissue site on the patient” as that recited in Claim 48 or if this is a different tissue site. Additionally, there is a similar ambiguity with “the patient” as two instances of “patient” are present in Claim 48 as discussed above. For the purpose of compact prosecution, these limitations are being interpreted as referring to the same tissue site as that of Claim 48, and all instances of “patient” are being interpreted as referring to the same patient. Claim 61 is also rejected based on its dependency on Claim 60.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 48, 49, and 53-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boynton et al (US 2003/0040687) in view of Dewey (US 2010/0022961).
Regarding Claim 48, Boynton discloses a dressing (Fig. 1) comprising:
a wound drape (13, Fig. 1) formed of a flexible sheet (¶ [0033]; the drape is elastomeric and therefore flexible) having an inner portion and an edge (Fig. 1; the periphery of the drape is the edge and the rest of the drape is the inner portion);
a manifold (foam pad 11, Fig. 1) coupled to the flexible sheet (Fig. 1; ¶ [0031-0033] indicates the drape is applied over the pad and therefore the drape and pad are coupled either directly or at least through the wound site), the manifold (11, Fig. 1) configured to distribute a reduced pressure to a tissue site (12, Fig. 1) on the patient (¶ [0012, 00033]; the foam pad is porous for effective permeability and will manifold and distribute pressure through the pores to the wound site); and
an adhesive coupled to the flexible sheet, wherein the adhesive is operable to couple the wound drape (13, Fig. 1) to a patient’s epidermis (¶ [0013, 0033]).
Boynton is silent whether the thickness of the flexible sheet gradually changes from the inner portion to the edge to provide the flexible sheet with anisotropic stretching properties such that the flexible sheet stretches more in a first direction than in a second direction.
Dewey teaches a wound dressing, thus being in the same field of endeavor, formed of a flexible sheet (dressing 300, Figs. 3A-F; ¶ [0037-0040] indicate the sheet tends to wrinkle in thinner areas and therefore is at least somewhat flexible) that gradually changes from the inner portion (superthin film section 310, 360, Figs. 3A-F) to the edge (330, 340, Figs. 3A-F; as shown in Figs. 3D and 3F, there is a gradual change in thickness from the thinnest inner portion 310/360 to the thickest raised outer section 320/350 and then to the edge 330/340 which has a thickness A greater than the thickness C of the inner portion 310/360 as described in ¶ [0039]) to provide the flexible sheet with anisotropic stretching properties such that the flexible sheet stretches more in a first direction than in a second direction (¶ [0037-0040] describes the increased rigidity of the dressing due to the thicker portions; additionally, one of ordinary skill in the art would recognize that the thicker portions will increase the resistance to stretching in the y direction of the dressing, allowing the dressing to preferentially stretch in the x direction compared to the y direction). The increased stiffness of the dressing granted by the raised outer sections improves handling of the dressing and allows a user to easily apply the dressing to a patient quickly even while wearing gloves (¶ [0005-0011, 0038]). Easy application of the dressing will reduce costs, as dressings can be applied with fewer wrinkles and less risk of the dressing sticking to itself – both situations that would require replacing the dressing with another one (¶ [0005-0011, 0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape of Boynton to gradually change thickness from the inner portion to the edge to provide the drape with anisotropic stretching properties such that the drape stretches more in a first direction than in a second direction, as taught by Dewey (¶ [0037-0040], Figs. 3A-F). The increased stiffness of the drape will improve handling and application, allowing for easy application without wrinkling or the drape coming in contact with itself prematurely, saving both time and money (as motivated by Dewey ¶ [0005-0011, 0038]).
Regarding Claim 49, Boynton further discloses the wound drape (13, Fig. 1) is comprised of a liquid-impermeable elastomeric material (¶ [0002] incorporates by reference US Patent 5,636,643 to Argenta which discloses in Col. 6 lines 33-36 that the wound cover is a flexible, fluid-impermeable polymer sheet; ¶ [0033] of Boynton also indicates the drape is elastomeric; as such, Boynton fully discloses the wound drape being liquid-impermeable and elastomeric).
Regarding Claim 53, Boynton further discloses a reduced-pressure interface (appendage 17, Fig. 1).
Regarding Claim 54, Boynton is silent whether the flexible sheet forms a frustoconical-shaped cavity.
Dewey teaches a flexible sheet (300, Figs. 3A-3F) which forms a frustoconical-shaped cavity (as seen in Figs. 3D and 3C, the central portion of the dressing formed by superthin film section 310 forms a frustoconical shaped cavity with the film section 310 serving as the truncated, thinner part of the “cone” and the gradual increasing thickness of the sides of the raised section 320 serving as the sides of the “cone”). The increased stiffness of the dressing granted by the raised outer sections improves handling of the dressing and allows a user to easily apply the dressing to a patient quickly even while wearing gloves (¶ [0005-0011, 0038]). Easy application of the dressing will reduce costs, as dressings can be applied with fewer wrinkles and less risk of the dressing sticking to itself – both situations that would require replacing the dressing with another one (¶ [0005-0011, 0038]).
Therefore, it would have been obvious to modify the drape of Boynton to form a frustoconical-shaped cavity as taught by Dewey (Figs. 3C-D). The increased stiffness of the drape due to this structure will improve handling and application, allowing for easy application without wrinkling or the drape coming in contact with itself prematurely, saving both time and money (as motivated by Dewey ¶ [0005-0011, 0038]).
Regarding Claim 55, Boynton further discloses the inner portion is the substantial center of the wound drape (13, Fig. 1; the substantial center of the wound drape can be considered the inner portion).
Regarding Claim 56, Boynton is silent whether the modulus of elasticity of the flexible sheet gradually changes from the inner portion to the edge.
Dewey teaches a wound dressing formed of a flexible sheet (dressing 300, Figs. 3A-F; ¶ [0037-0040] indicate the sheet tends to wrinkle in thinner areas and therefore is at least somewhat flexible) that gradually changes from the inner portion (superthin film section 310, 360, Figs. 3A-F) to the edge (330, 340, Figs. 3A-F; as shown in Figs. 3D and 3F, there is a gradual change in thickness from the thinnest inner portion 310/360 to the thickest raised outer section 320/350 and then to the edge 330/340 which has a thickness A greater than the thickness C of the inner portion 310/360 as described in ¶ [0039]) and as such the elastic modulus of the flexible sheet (300, Figs. 3A-3F) gradually changes from the inner portion (310, 360, Figs. 3A-F) to the edge (330, 340, Figs. 3A-F; ¶ [0037-0040] describes the increased rigidity of the dressing due to the thicker portions which can be attributed to the change in elastic modulus; this is in line with the instant specification that indicates in ¶ [0048] the elastic modulus gradually changes with the gradually changing thickness). The increased stiffness of the dressing granted by the raised outer sections improves handling of the dressing and allows a user to easily apply the dressing to a patient quickly even while wearing gloves (¶ [0005-0011, 0038]). Easy application of the dressing will reduce costs, as dressings can be applied with fewer wrinkles and less risk of the dressing sticking to itself – both situations that would require replacing the dressing with another one (¶ [0005-0011, 0038]).
Therefore, it would have been obvious to modify the drape of Boynton to gradually change thickness from the inner portion to the edge to provide the drape with gradually changing elastic moduli, as taught by Dewey (¶ [0037-0040], Figs. 3A-F). The increased stiffness of the drape will improve handling and application, allowing for easy application without wrinkling or the drape coming in contact with itself prematurely, saving both time and money (as motivated by Dewey ¶ [0005-0011, 0038]).
Regarding Claim 57, Boynton is silent whether the thickness of the flexible sheet gradually increases from the inner portion to the edge such that the edge is thicker than the inner portion. 
Dewey teaches the thickness of the flexible sheet (dressing 300, Figs. 3A-F; ¶ [0037-0040] indicate the sheet tends to wrinkle in thinner areas and therefore is at least somewhat flexible) that gradually increases from the inner portion (superthin film section 310, 360, Figs. 3A-F) to the edge (330, 340, Figs. 3A-F; as shown in Figs. 3D and 3F, there is a gradual change in thickness from the thinnest inner portion 310/360 to the thickest raised outer section 320/350 and then to the edge 330/340 which has a thickness A greater than the thickness C of the inner portion 310/360 in preferred embodiments as described in ¶ [0039]) such that the edge (330, 3340, Figs. 3A-F) is thicker than the inner portion (310, 360, Figs. 3A-F; ¶ [0039] indicates the thickness of the edge 330/340 is greater than the thickness of the inner portion 310/360 in preferred embodiments) The increased stiffness of the dressing granted by the raised outer sections improves handling of the dressing and allows a user to easily apply the dressing to a patient quickly even while wearing gloves (¶ [0005-0011, 0038]). Easy application of the dressing will reduce costs, as dressings can be applied with fewer wrinkles and less risk of the dressing sticking to itself – both situations that would require replacing the dressing with another one (¶ [0005-0011, 0038]).
Therefore, it would have been obvious to modify the drape of Boynton to gradually change thickness from the inner portion to the edge such that the edge is thicker than the inner portion to provide the drape with anisotropic stretching properties such that the drape stretches more in a first direction than in a second direction, as taught by Dewey (¶ [0037-0040], Figs. 3A-F). The increased stiffness of the drape will improve handling and application, allowing for easy application without wrinkling or the drape coming in contact with itself prematurely, saving both time and money (as motivated by Dewey ¶ [0005-0011, 0038]).
Regarding Claim 58, Boynton is silent whether the thickness of the flexible sheet gradually decreases from the inner portion to the edge such that the edge is thinner than the inner portion.
In an additional interpretation of Dewey, the thickness of the flexible sheet (dressing 300, Figs. 3A-F; ¶ [0037-0040] indicate the sheet tends to wrinkle in thinner areas and therefore is at least somewhat flexible) gradually decreases from the inner portion (raised outer section 320, 325 Figs. 3A-F; this can be considered an inner portion of the sheet because it is located interior of the periphery/edge) to the edge (330, 340, Figs. 3A-F; as shown in Figs. 3D and 3F, there is a gradual change in thickness from the thickest raised outer section 320/350 and then to the edge 330/340 which has a thickness A less than the thickness B of the raised outer section 320/350 in preferred embodiments as described in ¶ [0039]) such that the edge (330, 3340, Figs. 3A-F) is thinner than the inner portion (320, 350, Figs. 3A-F; ¶ [0039] indicates the thickness of the edge 330/340 is thinner than the inner portion 320/350 in preferred embodiments). The increased stiffness of the dressing granted by the raised outer sections improves handling of the dressing and allows a user to easily apply the dressing to a patient quickly even while wearing gloves (¶ [0005-0011, 0038]). Easy application of the dressing will reduce costs, as dressings can be applied with fewer wrinkles and less risk of the dressing sticking to itself – both situations that would require replacing the dressing with another one (¶ [0005-0011, 0038]).
Therefore, it would have been obvious to modify the drape of Boynton to gradually change thickness from the inner portion to the edge such that the edge is thinner than the inner portion to provide the drape with anisotropic stretching properties such that the drape stretches more in a first direction than in a second direction, as taught by Dewey (¶ [0037-0040], Figs. 3A-F). The increased stiffness of the drape will improve handling and application, allowing for easy application without wrinkling or the drape coming in contact with itself prematurely, saving both time and money (as motivated by Dewey ¶ [0005-0011, 0038]).
Regarding Claim 59, Boynton further discloses the adhesive is configured to transmit a closing force generated by the wound drape (13, Fig. 1) to the patient’s epidermis (¶ [0013, 0033]; as the negative pressure pulls on the drape, the adhesive will inherently transmit that force to the patient’s skin).
Regarding Claims 60 and 61, Boynton further discloses the wound drape (13, Fig. 1) and adhesive are configured to form a fluid seal over a tissue site (12, Fig. 1) on the patient, wherein the fluid seal is adapted to hold reduced pressure at the tissue site (¶ [0013, 0033]; additionally (¶ [0002] incorporates by reference US Patent 5,636,643 to Argenta which discloses in Col. 6 lines 33-36 that the wound cover is a flexible, fluid-impermeable polymer sheet).
Regarding Claim 62, Boynton further discloses the flexible sheet (material of drape 13, Fig. 1) is adapted to be coupled to a reduced-pressure source (vacuum source 14, Fig. 1) for treating a tissue site (12, Fig. 1) on the patient with reduced pressure (¶ [0031-0033]).
Regarding Claim 63, Boynton further discloses the flexible sheet (material of drape 13, Fig. 1) is comprised of transparent material (¶ [0002] incorporates by reference US Patent 6,071,267 to Zamierowski which discloses in Col. 6 lines 30-32 that the drape material is transparent to allow monitoring of the peri-wound area).
Regarding Claim 64, Boynton further discloses the manifold (11, Fig. 1) is configured to be placed in contact with the tissue site (12, Fig. 1; ¶ [0028]).
Regarding Claim 65, Boynton further discloses the wound drape (13, Fig. 1) is comprised of a semi-permeable elastomeric material (¶ [0033] indicates the drape is elastomeric; additionally (¶ [0002] incorporates by reference US Patent 6,071,267 to Zamierowski which discloses in Col. 4 lines 14-20 that the drape can be a semi-permeable material such as Tegaderm® which is known in the art to be elastomeric).
Claims 51 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boynton et al (US 2003/0040687) in view of Dewey (US 2010/0022961) further in view of Watt et al (US 2007/0225663).
Regarding Claims 51 and 52, Boynton/Dewey does not explicitly state whether the manifold is coupled to the flexible sheet using adhesives or by bonding the manifold to the flexible sheet.
Watt teaches a negative pressure wound dressing, thus being in the same field of endeavor, with a manifold (pad 4, Fig. 1) coupled to a drape (cover sheet 1, Fig. 1) using adhesives (3, Fig. 1; ¶ [0076]). Adhesive bonding is a type of bonding, and therefore the manifold (4, Fig. 1) can be considered bonded to the drape (1, Fig. 1). Adhesively attaching the drape to the manifold secures the manifold in place by securing the manifold to the drape, which is in turn secured to the patient’s skin (¶ [0076]).
Therefore, it would have been obvious to modify the dressing of Boynton/Dewey to have the manifold adhesively bonded to the flexible sheet as taught by Watt (¶ [0076]) to secure the manifold to the drape, which is in turn secured to the patient’s skin, to prevent the manifold from shifting during use (as motivated by Watt ¶ [0076]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48, 49, and 51-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17-30 of U.S. Patent No. 10,226,384. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim recites all the same features with the addition of the flexible sheet being described as impermeable. Although Claim 49 of the pending application recites the flexible sheet is liquid-impermeable, the scope of this is different from the patented case that describes the flexible sheet as “impermeable” which is interpreted to be both liquid and gas impermeable. Since an impermeable flexible sheet reads on a generic flexible sheet as well as on a liquid-impermeable sheet, the patented claims will read on the pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781